Exhibit 10.1

 

Death Benefit for Deceased Director

 

On June 4, 2013, the Executive Committee of the Company’s Board of Directors
approved the payment of a death benefit in the amount of $121,300 to the widow
of director James M. McConnell, who died on February 11, 2013.

 

The Company’s Directors’ Extended Compensation Plan provides a retirement
benefit for a director who retires prior to his death. Upon retirement, the
director becomes entitled to an annual retirement benefit for the remainder of
his life, after which the director’s surviving spouse is then entitled to 50% of
the annual benefit for the remainder of her life. Alternatively, in lieu of
annual payments the director may elect to receive upon his retirement a lump-sum
payment based on the discounted present value of his expected annual benefit. If
Mr. McConnell had retired on April 1, 2013, this lump-sum payment would have
been $242,633. The Plan does not provide any benefits for a director who dies
prior to his retirement; therefore, because Mr. McConnell had not retired at the
time of this death neither his estate nor his surviving spouse were entitled to
any benefits under the Plan.

 

However, in consideration of Mr. McConnell’s long and valuable service as a
director, the Committee approved the payment of a death benefit to Mrs.
McConnell, outside the Plan. The benefit amount was set at 50% of the lump-sum
amount which Mr. McConnell would have been entitled to receive under the Plan if
he had survived and retired on April 1, 2013. The death benefit was paid in June
2013.

 

 

